Citation Nr: 1041243	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  94-48 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial rating for a chronic lumbar 
syndrome, with disc bulge, L4-5, rated 20 percent disabling from 
November 2, 1993, and 40 percent disabling from January 8, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to November 1993.

This appeal comes before the Board of Veterans' Appeals (Board) 
from July 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The 
Board remanded the claim for further development in June 2003 and 
September 2007.

As the Board discussed in the September 2007 Remand, in an 
October 1994 statement the Veteran raised a claim for total 
disability based on unemployability (TDIU), but that claim was 
never adjudicated.  In June 1998, the Veteran was granted a 100 
percent rating for post-traumatic stress disorder, effective 
January 1997.  However, the Veteran may still be entitled to TDIU 
for the period of October 1994 to January 1997.  Additionally, in 
a January 1997 statement, the Veteran raised an additional claim 
of entitlement to service connection for heartburn.  Despite 
referral in September 2007, these claims have not yet been 
adjudicated.  These claims are again REFERRED to the RO for 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the file reveals a number of outstanding medical 
records that must be obtained.  Regulations provide that efforts 
must be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim. 38 C.F.R. § 
3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request."  As for federal records, 38 U.S.C. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."

It appears the Veteran has receives regular VA treatment.  VA 
treatment records from 1994 to 2003 and from 2007 to the present 
are associated with the claims file.  Given the regularity of the 
Veteran's VA treatment, the Board is of the opinion that records 
from 2003 to 2007 likely exist but have not been associated with 
the claims file.  These records should be obtained.

At his July 2010 VA examination, the Veteran stated that he is in 
physical therapy, takes several medications for his back, and 
uses a TENS machine.  However, a review of recent VA treatment 
records does not show any of these treatment methods.  The 
Veteran should be contacted to determine if he is receiving 
private treatment for his back, and, if so, such records should 
be associated with the claims file. 

In April 1997, the Veteran told a VA provider that he was seeing 
a private physical therapist for his back, and that this physical 
therapist told him there was nothing more that could be done for 
the disability.  The records of this private physical therapist 
should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him (a) to 
provide the contact information for the 
private physical therapist he saw during 
the 1990s and (b) where he is currently 
receiving physical therapy, medications, 
and a TENS unit for his back.

2.  Obtain the Veteran's current and 
complete VA treatment records for the 
years 2003-2007.  Evidence of attempts to 
obtain these records should be associated 
with the claims file.  Do not associate 
duplicate records with the claims file.

3.  Obtain the Veteran's current and 
complete treatment records from any 
private providers that he identifies.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate duplicate 
records with the claims file.

4.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

